Citation Nr: 1242734	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  08-29 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for chronic muscular strain with spondylosis at L5-S1.

2.  Entitlement to an initial evaluation in excess of 10 percent for scar, left knee.

3.  Entitlement to an evaluation in excess of 10 percent for left patella fracture, status-post open reduction internal fixation.  

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a bilateral ulnar nerve condition.   




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to January 2005.

This matter comes to the Board of Veterans' Appeals (Board) from October 2006 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.   The Board notes that the Veteran was initially represented by the Oregon Department of Veterans Affairs. However, in July 2010, he revoked the power of attorney in favor of that organization and appointed the Disabled American Veterans (DAV).  

The Veteran was afforded a Travel Board hearing in March 2012, at which both he and his accredited representative from the DAV appeared.  A transcript of the testimony offered at this hearing has been associated with the record.   

The issue of entitlement to service connection of gastroesophageal reflux disease (GERD), claimed as secondary to medication required for control of service-connected disabilities, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See BVA hearing transcript, page 4.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Nonetheless, the Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared.  VAOPGCPREC 11-95 (April 7, 1995).

In a February 2012 statement, the Veteran's representative requested that the Veteran be afforded a new VA examination to address the severity of his service-connected disabilities on appeal.  The representative implied that the Veteran's disabilities had worsened since his last VA examination. 

At the aforementioned Board hearing, the Veteran testified that his low back disability had worsened since his last VA examination.  He noted that it had bothered him "a lot more" since then, and complained of possible neurologic symptoms in his lower extremities.  As this indicates that the Veteran's low back disability may have worsened since his last VA examination, further examination is necessary.  

Likewise, at his Board hearing the Veteran related that his left knee disability had also increased in severity since his last VA examination and that it warranted a higher disability evaluation.  He complained of the knee giving way as well as instability.  He also testified, in regards to the associated left knee scarring, that it had manifested by loss of skin covering the scar and swelling thereof.  As this indicates that his left knee disability and the associated scarring may have increased in severity since his last VA examination, the Board finds that further examination is necessary to decide the claims.  

In August 2006 the Veteran was afforded a VA audiologic examination to address his claimed bilateral hearing loss.  On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
Zero
5
Zero
5
LEFT
10
5
5
10
15

Pure tone averages were 2.50 for the right ear and 6.25 for the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 92 percent in the left ear.  The examiner remarked that the Veteran's hearing acuity was within normal limits bilaterally and did not offer an etiological opinion, despite the 92 percent speech recognition score in the left ear that meets VA's requirements for considering hearing loss a disability for VA purposes.  See 38 C.F.R. § 3.385.  The examiner also reported that the Veteran did not report tinnitus at this time.  

In March 2009 the Veteran was afforded a VA ear disease "examination," although he was not physically examined at that time.  The examination was to be conducted in regards to his claimed tinnitus.  It appears, in this regard, that the examination notice was not sent to the Veteran's correct address.  Nevertheless, the examiner felt that the Veteran's presence was not required.  

The examiner noted the August 2006 VA audiometric results and that the claims file had been reviewed.  The examiner related that based upon this review that the Veteran's enlistment examination noted a 30 dB hearing loss at 6000 Hz.  The examiner further explained that this indicated noise-inducted cochlear damage, which they felt existed prior to enlistment.  The examiner remarked that "[t]his coupled with his hunting and noisy civilian job make a military source of tinnitus unlikely."  

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United States Court of Appeals for Veterans Claims (Court) found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Pursuant to 38 C.F.R. § 4.2 (2012), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.

The VA audiologic and ear disease examination reports are insufficient.  The audiologic examination report notes hearing loss of the left ear to a degree considered a disability for VA purposes on account of the 92 percent speech recognition score; however, the examiner offered no opinion on the etiology thereof.  Moreover, the ear disease examination is inadequate and raises the question of whether the Veteran had a pre-existing hearing disability that was aggravated in service and this question was not addressed.  Accordingly, the examination reports are inadequate and the Board finds that the Veteran should be afforded a new VA audiologic examination to address both the etiology of bilateral hearing loss and tinnitus, to include as pre-existing conditions aggravated by service.  Id.  

Lastly, the Veteran should be afforded a VA examination to address his claim for service connection of a bilateral ulnar nerve condition.  The Veteran claims that he has a bilateral ulnar nerve condition related to martial arts training in the Marine Corps.  He has testified to having a history of his hands going numb in and since service.  He has not been afforded a VA examination to address this claim and his testimony suggests that he may have a bilateral ulnar nerve condition attributable to service.  38 C.F.R. § 3.159(c)(4) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board acknowledges that in May 2011 the Veteran was afforded a VA examination of the peripheral nerves and that sensory examination of the radial, ulnar and median nerves of each upper extremity was normal in regards to vibration, pain/pinprick, position sense and light touch, and that there were no dysesthesias demonstrated at that time.  Nevertheless, the examination was not conducted for the purpose of examining the upper extremities, but rather the lower extremities.  Notably, electromyography (EMG) testing was only done on the lower extremities.  Accordingly, an examination is necessary to decide this claim.  Id.  

While the further delay of this case is regrettable, due process considerations require such action.   Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected chronic muscular strain with spondylosis at L5-S1.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination and the examiner should note in the examination report that the claims file was reviewed.  The examination report should specifically state the degree of disability present in the Veteran's low back and his current range of motion, as well as identify any objective evidence of pain.  Any neurological abnormalities resulting from the service-connected back disability should be discussed.  The examiner should also discuss how the Veteran's disability impacts his daily activities of living.

The extent of any weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  Range of motion studies should be conducted using a goniometer and the use thereof should be noted in the examination report.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  Schedule the Veteran for an appropriate VA examination to address the nature, extent and severity of the service-connected for left patella fracture, status-post open reduction internal fixation, and its associated scarring.

All indicated studies, including X-rays and range of motion studies in degrees, should be conducted, and all findings should be reported in detail.  Tests of joint motion against varying resistance should be performed. The extent of any incoordination, weakened movement and excess fatigability on use should be described.  The examiner is requested to identify any objective evidence of pain or functional loss due to pain.  The specific functional impairment due to pain should be identified, and the examiner should be requested to assess the extent of any pain.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the physician should so state.

The examiner should also indicate whether the Veteran's service-connected left patella fracture, status-post open reduction internal fixation results in lateral instability and/or subluxation.  If so, the examiner should comment on the severity of such instability and/or subluxation including the duration and frequency of such manifestations.  In addition, the examiner is to provide a detailed review of the history, current complaints, and the nature and extent of any scarring associated with the Veteran's left patella fracture, status-post open reduction internal fixation.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.

A complete rationale for any opinion expressed should be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  Schedule the Veteran for a VA audiologic examination to determine the current nature and likely etiology of his claimed bilateral hearing loss and tinnitus.

The following considerations will govern the examination:  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner must indicate that a review of the claims folder was made.  The examiner must respond to the following question(s) and provide a full statement of the basis/es for the conclusion(s) reached:

a.  Does the evidence of record clearly and unmistakably show that the Veteran had a hearing loss disability, to include cochlear damage, bilateral hearing loss and tinnitus, that existed prior to his entry into active duty? 

b.  If the answer is "yes," does the evidence clearly and unmistakably show that the pre-existing condition was not aggravated by service?

c.  Alternatively, if the answer to question (a.) is "no," is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed cochlear damage, hearing loss (of either or both ears) and tinnitus, is/are etiologically related to service or had its/their onset during the Veteran's period of active military service?

All opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

4.  Schedule the Veteran for a VA neurology examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of his claimed bilateral ulnar condition.  The claims folder should be made available to the examiner.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  If necessary, EMG/NCV testing should be performed in conjunction with the examination.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any diagnosed disability accounting for the Veteran's claimed bilateral upper extremity symptoms (or any other diagnosed condition) is attributable to service.  

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion

5.  After the development requested above has been completed to the extent possible and after conducting any additional indicated development, to include obtaining any necessary examinations and/or opinions, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



